Citation Nr: 1603993	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  10-44 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to May 24, 2011 and beginning January 9, 2012 and in excess of 20 percent from May 24, 2011 through January 8, 2012 for lumbar strain.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 1987.  
This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied an increased rating for lumbar strain.  

The March 2009 rating decision granted entitlement to service connection for radiculopathy of the left lower extremity, which was assigned a 10 percent rating effective December 31, 2008.  This issue is not part of the current appeal.

The Veteran testified at a videoconference hearing with the undersigned Veterans Law Judge in October 2015, and a transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his October 2015 videoconference hearing that he had therapy at what he thinks was called Ruleville Century Hospital for three or four months at the end of 2014 or in early 2015 for his low back disability.  He also testified that he was awarded Social Security Administration (SSA) disability benefits in approximately 2009 for his low back disability.  However, treatment reports from Ruleville Century Hospital and evidence from SSA, which may also be pertinent to the veteran's increased rating claim, are not of record.  Consequently, additional development is warranted prior to Board adjudication of the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will request that the Veteran provide the full name, address, and dates of treatment of the facility at which he received back therapy in 2014 and/or 2015.  These records will then be obtained and associated with the record.

When private medical records are identified by the Veteran, the RO must make 2 attempts to obtain these records, unless the first attempt makes it clear that further attempts would be futile.  If identified private medical records are not obtained, the RO must (1) inform the Veteran of the records that were not obtained, (2) inform the Veteran of the steps taken to obtain the records, and (3) inform the Veteran that the claim will be decided on the evidence of record, but that if the medical records are later submitted the claim may be readjudicated.

2.  The AMC/RO will obtain from the SSA a copy of its decision regarding the Veteran's grant of SSA disability benefits, as well as the medical records relied upon in that decision.  Those records will be associated with the record.

3.  Thereafter, the RO will consider all of the evidence of record and re-adjudicate the Veteran's claim for entitlement to an evaluation in excess of 10 percent prior to May 24, 2011 and beginning January 9, 2012 and in excess of 20 percent from May 24, 2011 through January 8, 2012 for lumbar strain.  If the benefit sought on appeal is not granted in full, the Veteran will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time will be allowed for response.  Then the appeal will be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

